Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Objections
Claim 1 is objected to because of the following informalities:  The term “(Original)” should have been inserted between “1.” and “An”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Smith (US4241673), which shows all of the claimed limitations.  Smith shows: 
1. An annular shroud burner having a quadruple concentric burner design wherein the design comprises a first, second, third, and fourth conduit 10,16,18,28,30 wherein each conduit separately injects a first, second, third, and fourth flow into a first, second, third, and fourth annulus (fig. 4), wherein the first flow comprises a first source of oxygen 10,28, the second flow comprises a mixture of fuel and a carrier 16,18 (col. 6, lines 3-17), the third flow comprises a second source of oxygen 30, the fourth flow comprises FGR (col. 4, lines 47-68), wherein at the center of the annular shroud burner there is an igniter (col. 5, lines 10-20), and positioned outside the fourth annulus is a quarl 24.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references disclose devices with many of the claimed components.  Nevertheless, in order to avoid overburdening the applicant with redundant rejections, these references were not applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED BASICHAS whose telephone number is 571 272 4871.  The examiner can normally be reached on Monday through Friday during regular business hours.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Tech Center telephone number is 571 272 3700.
August 19, 2022
/ALFRED BASICHAS/Primary Patent Examiner, Art Unit 3762